Opinion issued April 5, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00907-CV
                           ———————————
  CRUM & FORSTER SPECIALTY INSURANCE COMPANY, Appellant
                                        V.
  CREEKSTONE BUILDERS, INC., NASHVILLE CREEKSTONE, LLC,
  STEPHEN KELLER, EVERETT JACKSON, AND CREEKSTONE SC I,
                      LLC, Appellees



                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-29616



               SUPPLEMENTAL MEMORANDUM OPINION

      We issued an opinion in this case affirming the judgment of the trial court on

October 27, 2015. Appellant, Crum & Forster Specialty Insurance Company (“Crum
& Forster”), filed a motion for rehearing and a motion for en banc reconsideration

of this opinion. While Crum & Forster’s motion for rehearing and motion for en

banc reconsideration were pending, the parties filed a joint motion stating that they

have reached a settlement agreement and requesting that we vacate our October 27,

2015 judgment, dismiss the appeal, and order the parties to bear their own costs both

in the trial court and on appeal. See TEX. R. APP. P. 42.1(a)(2)(A) (providing that

appellate court may dispose of appeal in accordance with agreement signed by

parties or their attorneys), (d) (providing that appellate court will tax costs against

appellant absent agreement of parties).

      We grant the parties’ joint motion, and we vacate our October 27, 2015

judgment, dismiss the appeal, and order the parties to bear their own costs in the

trial court and on appeal. The parties have not requested that we withdraw our

October 27, 2015 opinion, and we decline to do so. See TEX. R. APP. P. 42.1(c) (“In

dismissing a proceeding, the appellate court will determine whether to withdraw any

opinion it has already issued. An agreement or motion for dismissal cannot be

conditioned on withdrawal of the opinion.”); Houston Cable TV, Inc. v. Inwood W.

Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993) (per curiam) (“A settlement does not

automatically require the vacating of a court of appeals’ opinion—either by this

court or by the intermediate appellate court.”).




                                          2
      Crum & Forster’s motion for rehearing and motion for en banc

reconsideration are dismissed as moot.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         3